OPINION AND ORDER
Opinion by Justice MOSELEY.
Relator contends the trial judge erred in entering visitation orders. Based on the record presented, we conclude relator has failed to show himself entitled to the relief requested. Accordingly, relator’s motion for immediate temporary relief and petition for writ of mandamus are DENIED. See Tex.R.App. P. 52.8(a).
The Court hereby notifies relator and relator’s counsel that on its own initiative the Court is considering imposing sanctions against relator and relator’s counsel for filing a petition that is clearly groundless, brought solely for delay, or grossly misstates or omits obvious or important material facts, or for filing a record that is clearly misleading. Tex.R.App. P. 52.11. The relator and relator’s counsel are ORDERED to file a response no later than October 17, 2003 addressing why sanctions should not be imposed.